Name: COMMISSION REGULATION (EC) No 624/95 of 22 March 1995 introducing a countervailing charge on pears originating in Switzerland
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  tariff policy;  prices;  trade
 Date Published: nan

 23 . 3. 95 HEN Official Journal of the European Communities No L 65/23 COMMISSION REGULATION (EC) No 624/95 of 22 March 1995 introducing a countervailing charge on pears originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in parti ­ cular the second subparagraph of Article 27 (2) thereof, Regulation (EEC) No 249/93 (6), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for pears originating in Switzerland the entry price calculated in this way has remained at least ECU 0,7245 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these pears ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 Q, as last amended by Regulation (EC) No 1 50/95 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9), as last amended by Regula ­ tion (EC) No 1 57/95 (10), Whereas Article 25 ( 1 ) of Regulation (EEC) (EC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,7245 below the reference price for two consecutive market days, a countervailing charge must be inroduced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EC) No 1557/94 of 30 June 1994 fixing for the 1994/95 marketing year the reference prices for pears (3) fixed the reference price for products of class I at ECU 61,98 per 100 kilograms net for the month of March 1995 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 1 (a) of Council Regulation (EC) No 1 1 65/94 (4) lays down, by way of derogation for apples and pears, that the entry price for a given exporting country is to be equal to the lowest representative price or to the weighted average of the lowest representative prices recorded for at least 60% of the quantities from the exporting country in question marketed on all representa ­ tive markets for which prices are available, such price or prices being reduced by the duties and charges referred to in Article 24 (3) ; whereas what is meant by representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; A countervailing charge of ECU 21,80 per 100 kilograms net is applied to pears (CN codes 0808 20 31 and 0808 20 37) originating in Switzerland. Article 2 Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (*), as last amended by This Regulation shall enter into force on 24 March 1995. (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p . 105 . (6) OJ No L 28, 5 . 2. 1993, p. 45. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (3) OJ No L 166, 1 . 7. 1994, p. 55. (8) OJ No L 22, 31 . 1 . 1995, p. 1 . (4) OJ No L 130, 25. 5 . 1994, p . 14. 0 OJ No L 220, 10. 8 . 1974, p . 20. 0 OJ No L 108, 1 . 5 . 1993, p. 106. H OJ No L 24, 1 . 2. 1995, p. 1 . No L 65/24 [ EN Official Journal of the European Communities 23. 3. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1995. For the Commission Franz FISCHLER Member of the Commission